RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                              SUPERIOR COURT OF NEW JERSEY
                                              APPELLATE DIVISION
                                              DOCKET NO. A-4777-15T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

T.M.T.,

        Defendant-Appellant

and

M.S.,

     Defendant.
___________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF J.E.T., a minor.
___________________________________

              Submitted September 20, 2017 – Decided October 23, 2017

              Before Judges Fuentes, Koblitz, and Suter.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Hudson County,
              Docket No. FG-09-0112-16.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Catherine Reid, Designated
              Counsel, on the brief).
           Christopher S. Porrino, Attorney General,
           attorney for respondent (Andrea M. Silkowitz,
           Assistant Attorney General, of counsel; Joyce
           Calefati Booth, Deputy Attorney General, on
           the brief).

           Joseph E. Krakora, Public Defender, Law
           Guardian, attorney for minor (Todd Wilson,
           Designated Counsel, on the brief).

PER CURIAM

     Defendant T.M.T. appeals from a Family Part order dated June

24, 2016 terminating her parental rights to her daughter, J.E.T.

(Jill).1     We affirm substantially for the reasons set forth in

Judge Lourdes I.     Santiago's comprehensive written opinion issued

with the order.

     T.M.T. is the biological mother of four children.     Jill, the

oldest child, was born in October 2003.    T.M.T.'s parental rights

to her other children, Gary, Carrie and Penny, were terminated in

other proceedings.    We affirmed those terminations.   See N.J. Div.

of Youth & Family Servs. v. T.M.T., No. A-4189-11 (App. Div.),

certif. denied, 216 N.J. 363 (2013) (T.M.T.) and N.J. Div. of

Child Prot. & Permanency v. T.M.T., No. A-4990-13 (Jan. 6, 2016).

     Jill and her siblings were removed from T.M.T.'s care in 2008

by the Division of Child Protection and Permanency (Division) due


1
  We use fictitious names throughout the opinion to protect the
children's privacy. R. 1:38-3(d)(12).


                                   2                        A-4777-15T3
to concerns about T.M.T.'s mental health when she claimed another

woman's child was her baby.   T.M.T. was hospitalized for suicidal

ideations, engaged in self-mutilation and "was diagnosed with

alcohol abuse, depressive disorder and bipolar disorder."    T.M.T.,

supra, slip op. at 4.   The children remained in resource homes.

          [A] pattern of mental health issues and non-
          cooperation was repeated over the next several
          years. T.M.T. repeatedly refused to cooperate
          with court-ordered drug testing, refused to
          let the assigned Division case worker inspect
          her home, and refused to allow psychologists
          or psychiatrists to evaluate her except on
          terms that she dictated. She also denied that
          she   was    mentally   ill,   although    she
          periodically    experienced   mental    health
          crises.

          [Id. at 3-4.]2

     The first guardianship trial in 2012 involved Jill, Gary and

Carrie.   The record supported the trial court's finding that

"T.M.T. has chronic severe mental illness which she has not

acknowledged or successfully addressed, and which preclude[ed] her

from safely caring for her children."     Id. at 32.   We said that

"[T.M.T.'s] failure to acknowledge or address her mental illness,

and her resulting inability to care for her children has led to

their extended stay in foster care."    Id. at 33.   We affirmed the


2
  We cite to our unreported decisions because they involve the
same party, T.M.T., and her children, although the other opinions
refer to her as "T.T."

                                 3                          A-4777-15T3
trial court's decision "that the Division proved the first three

prongs of the best interest tests under [N.J.S.A. 30:4C-15.1(a)]

by clear and convincing evidence as to all three children."                 Id.

at 35.

     The Family court terminated T.M.T.'s parental rights to Gary,

who was to be adopted by his resource family.             However, it denied

termination of T.M.T.'s parental rights to Jill and Carrie.                  We

affirmed those orders, agreeing that the Division had not proven

the fourth prong of the statutory test with respect to Jill or

Carrie.      Ibid.   Neither   Jill       nor   Carrie   had   adoptive   home

placements at that time.    The children were "at risk to remain in

'foster care limbo.'"    Ibid.     They needed therapeutic foster home

placements to be ready to be adopted.            At that time, T.M.T. was

"their only continuing source of emotional support, even though

she was incapable of parenting [the children]."             Id. at 36.

     We made clear that should the Division find adoptive parents

for Jill and Carrie and if T.M.T. were still not able to parent

the children, then the Division could refile for guardianship.

The inquiry would then be to "address the children's current

situation,    T.M.T.'s   current    ability       to     provide   them   with




                                      4                              A-4777-15T3
permanency, and if she has no such ability, whether there is a

permanent adoptive home for each child."3             Id. at 36 n.7.

      Jill    has   special   needs.        Raymond   Brown,      the   Division's

caseworker, testified at the guardianship trial that Jill suffers

from "boundary issues, some sexualized behaviors," "ADHD, power

struggle[s]," "academic issues, [and] issues with her peers."                    The

Division placed Jill with "Family B" in April 2015.                       This was

Jill's sixth resource home.        T.M.T. had moved to Florida a year

earlier and did not maintain contact with Jill.

      In August 2015, the Division filed a guardianship complaint

seeking to terminate T.M.T.'s parental rights to Jill.                     On June

24, 2016, following three days of trial, Judge Santiago ordered

the termination of T.M.T.'s parental rights.                      In her written

decision, she addressed each prong of the statutory test.

      With regard to the first prong, the judge discussed T.M.T.'s

"chronic and untreated mental health issues and her unwillingness

to   engage   in    services."    She       found   that   Jill    "has   suffered

instability and enduring harm by T.M.T.'s inability to provide her



3
 In 2013, the Division filed a guardianship complaint seeking the
termination of T.M.T.'s parental rights to Carrie and T.M.T.'s new
baby, Penny. We affirmed the 2014 termination of T.M.T.'s parental
rights to these children in an unpublished opinion in 2016. See
N.J. Div. of Child Prot. & Permanency v. T.M.T., supra, No.
A-4990-13.

                                        5                                 A-4777-15T3
with a stable home," thus making T.M.T. unable to offer Jill the

potential of reunification.    Regarding the second prong, the judge

found that T.M.T. was unwilling to engage in required mental health

treatment, making her unable to abate the harm to Jill.             With

regard to the third prong, the judge found that although the

Division had been granted a "no reasonable efforts" order, it

"continued to offer [her] services."         T.M.T. was provided with

"parenting   classes,   therapy,       individual   psychotherapy    and

medication monitoring."   The Division assisted her in obtaining

Section 8 housing, and "numerous referrals for therapy."        T.M.T.

was uncooperative, however.    Her services were disrupted when she

moved to Florida and would not provide the Division with an

address.     The Division ruled out other relatives for possible

placement.

     With respect to the fourth prong, the judge found the Division

proved by clear and convincing proof that terminating T.M.T.'s

rights to Jill would not do more harm than good.          There was no

evidence presented by T.M.T. that she had "made any improvements

in her ability to parent or that she is interested in reunification

with [Jill]."   In the current home, there were resource parents

willing to adopt her who could address any harm arising from

terminating T.M.T.'s rights.


                                   6                          A-4777-15T3
     On appeal, T.M.T. challenges the judge's finding that prong

four was satisfied.     She contends the Division did not meet its

burden of showing that termination was in Jill's best interest,

because it did not show by clear and convincing evidence that Jill

may be adopted.    T.M.T. also contends the judge was not impartial

and that "she had pre-judge[d]" the case.      We find no merit to

these contentions.

      "Our review of a trial judge's decision to terminate parental

rights is limited."    N.J. Div. of Youth & Family Servs. v. G.L.,

191 N.J. 596, 605 (2007) (citing In re Guardianship of J.N.H., 172

N.J. 440, 472 (2002)).     We must accord substantial deference to

the findings of the Family Part due to that court's "special

jurisdiction and expertise in family matters."    Cesare v. Cesare,

154 N.J. 394, 413 (1998).

     A parent has a fundamental right to enjoy a relationship with

his or her child.     In re Guardianship of K.H.O., 161 N.J. 337,

346-47 (1999).    These rights "are not absolute," but are "tempered

by the State's parens patriae responsibility to protect the welfare

of children."     Id. at 347.   The standard by which the rights of

the parents and the interests of the State in the welfare of the

child are balanced is "through the best interests of the child

standard."   Ibid.    Under that standard, an individual's parental


                                  7                        A-4777-15T3
rights may be terminated if the Division establishes all of the

following criteria:

            (1) The     child's   safety,    health  or
            development has been or will continue to be
            endangered by the parental relationship;

            (2) The parent is unwilling or unable to
            eliminate the harm facing the child or is
            unable or unwilling to provide a safe and
            stable home for the child and the delay of
            permanent placement will add to the harm.
            Such harm may include evidence that separating
            the child from his resource family parents
            would cause serious and enduring emotional or
            psychological harm to the child;

            (3) The [D]ivision has made reasonable
            efforts to provide services to help the parent
            correct the circumstances which led to the
            child's placement outside the home and the
            court   has    considered   alternatives    to
            termination of parental rights; and

            (4) Termination of parental rights will not
            do more harm than good.

            [N.J.S.A. 30:4C-15.1(a)(1)-(4).]

Each prong must be proven by the Division with clear and convincing

evidence.    N.J. Div. of Youth & Family Servs. v. F.M., 211 N.J.

420, 447 (2012).

     Our 2013 decision affirmed the finding that the Division had

proven all three prongs of the statutory test regarding T.M.T.

That case involved Jill.      In her 2016 opinion, Judge Santiago

included findings that addressed each of those three prongs, even


                                  8                          A-4777-15T3
though the first three prongs already were proven.       T.M.T. has not

appealed those findings.

     T.M.T. challenges the judge's finding under the fourth prong

of the statute.      We are satisfied that there was sufficient

credible evidence in the record to make this finding.

     The fourth statutory prong requires the trial court to balance

the harms suffered from terminating parental rights against the

good that will result from terminating these rights.          See K.H.O.,

supra, 161 N.J. at 363; see also N.J. Div. of Youth & Family Servs.

v. A.W., 103 N.J. 591, 610-11 (1986).            "The question to be

addressed under [the fourth] prong is whether, after considering

and balancing the two relationships, the child will suffer a

greater harm from the termination of ties with her natural parents

than from the permanent disruption of her relationship with her

foster parents."    K.H.O., supra, 161 N.J. at 355.

     The   trial   judge's   conclusion   on   the   fourth   prong     was

supported.   Dr. Frank Dyer testified for the Division that Jill's

current resource family was "viewed as being particularly good at

caring for the more challenging children in the system."              They

were "absolutely committed" to adopting Jill.




                                   9                             A-4777-15T3
     Dr. Dyer conducted a psychological re-evaluation of Jill and

a bonding evaluation between Jill and her resource mother. 4      Jill

reported a "sense of safety and security in her resource home" and

expressed a desire to live with the resource family.         She was

"beginning to form a genuine attachment to her current resource

parents."    Dr. Dyer testified that Jill would not suffer enduring

harm if T.M.T.'s parental rights were terminated because the

resource parents could ameliorate any harm.    Jill would be placed

at risk of harm if reunified with her mother.

     T.M.T. is critical of the Division's proof because there was

no first hand testimony from the resource family.    However, we are

satisfied the record supported the availability of an adoption

opportunity for Jill.   Jill remained with the family for more than

a year despite behavioral issues that might have disrupted the

placement.    Other placements in the past failed because of Jill's

behaviors.    As Dr. Dyer testified,

            My overall impression is that [Jill] is
            exactly where she needs to be with caretakers
            who love and value her, who don't have ideas
            that she's possessed by a demon, no concerns
            that   she's   going   to  grow   up   to   be
            schizophrenic. They're comfortable with her.
            They enjoy her.    They're meeting her needs.
            The child is happy there. And this is really
            the ideal placement for her, in my view, which

4
  T.M.T. failed to attend the examination and bonding evaluation
that were set up for her.

                                 10                          A-4777-15T3
          is something that this girl deserves after
          five previous resource placements and a failed
          reunification.

T.M.T. never presented any evidence to the contrary about the

supportive environment offered by the resource family.

     T.M.T. is critical of Jill's placement because one of the

children living with the resource family ran away.     It is sheer

speculation to intimate that conduct had anything to do with the

resource family or Jill.    We are satisfied there was substantial

credible evidence in the record to support the court's finding

that the fourth prong was satisfied.

     T.M.T. contends the judge was not impartial, challenging the

fairness of the decision.     Our review of the record shows there

is no basis whatsoever to this claim. There was no proof the

termination decision was based on anything other than the evidence

in the case, which amply supported the termination order.     T.M.T.

had notice and an opportunity to appear at the hearing; she was

excused because of illness.    Any conversation the judge had with

T.M.T.'s sister was made in open court.   Understandably, the judge

questioned aloud T.M.T.'s mental health and behavior after T.M.T.

first asked the judge at a pre-trial conference whether she spoke

with "dead people" and then, when asked if she would accept service




                                 11                         A-4777-15T3
of the complaint, told the judge to "take it and shove it," to "go

to Hell" and then to "put that shit on the record."

     After carefully reviewing the record and the applicable legal

principles,    we   conclude    that    T.M.T.'s   further    arguments       are

without    sufficient   merit   to     warrant   discussion   in   a    written

opinion.    R. 2:11-3(e)(1)(E).

     Affirmed.




                                       12                              A-4777-15T3